   Case 3:17-cv-00609-B Document 61 Filed 04/18/19                  Page 1 of 2 PageID 375



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TONY AND MII’S, INC.                            §
TONY THANGSONGCHAROEN, and                      §
SOMNUEK THANGSONGCHAROEN                        §
                                                §
               Plaintiffs,                      §
                                                §     Case No. 3:17-cv-609-B
       vs.                                      §
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
               Defendant.                       §

                    STIPULATION OF DISMISSAL WITH PREJUDICE
                      PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate that this case be dismissed

with prejudice, the parties to bear their respective costs, including any possible attorney fees or

other expenses of litigation.

 _/s/ Jason B. Freeman                               _/s/ Moha P. Yepuri_____________________
 JASON B. FREEMAN                                    CURTIS C. SMITH
 Texas State Bar No. 24069736                        State Bar No. AZ 026374
 Freeman Law, PLLC                                   MOHA P. YEPURI
 2595 Dallas Parkway, Suite 20                       Texas State Bar No. 24046651
 Frisco, Texas 75034                                 Trial Attorneys, Tax Division
 (214) 984-3410                                      U.S. Department of Justice
 (214) 984-3409                                      717 N. Harwood, Suite 400
 Jason@freemanlaw-pllc.com                            Dallas, Texas 75201
                                                      (214) 880-9734/67
                                                     (214) 880-9741 (fax)
                                                     Curtis.C.Smith@usdoj.gov
                                                     Moha.P.Yepuri@usdoj.gov

 ATTORNEY FOR PLAINTIFFS,                            ATTORNEYS FOR UNITED STATES
 TONY AND MII’S, INC.
 TONY THANGSONGCHAROEN, and
 SOMNUEK THANGSONGCHAROEN




                                                 1
   Case 3:17-cv-00609-B Document 61 Filed 04/18/19                   Page 2 of 2 PageID 376



                                   CERTIFICATE OF SERVICE

       I certify, that on April 18, 2019, I filed the foregoing using the Clerk’s ECF system which

will serve an electronic copy on all counsel of record.

                                              /s/ Jason B. Freeman
                                              Jason B. Freeman




                                                 2
